DETAILED ACTION
In response to communication filed on 6/14/2021.
Claims 38-41,44-53,56 and 57 are pending.
Claims 38-41,44-53,56 and 57.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ronald Gordon (Reg. 67,049) on 7/9/2021.
The application has been amended as follows: 

38. (Currently Amended) An apparatus comprising a memory for storing program code and at least one processing core capable of executing the program code to cause the apparatus at least to: 
determine and a second set of minimum radio frequency performance requirements that can be applied for uplink transmissions in a given radio technology; 

wherein the second set of performance requirements are relaxed beyond the regular performance requirements, and 
wherein the second set of performance requirements being relaxed beyond the regular performance requirements indicates that the regular performance requirements are violated by applying less strict performance requirements.

50. (Currently Amended) A method, comprising: 
determining, by a device, and a second set of minimum radio frequency performance requirements that can be applied for uplink transmissions in a given radio technology; 
applying, for an uplink transmission, the first set or the second set of minimum radio frequency performance requirements, wherein the first set of radio frequency performance requirements comprises regular performance requirements; and 
wherein the second set of performance requirements are relaxed beyond the regular performance requirements, and wherein the second set of performance requirements being relaxed beyond the regular performance requirements indicates that the regular performance requirements are violated by applying less strict performance requirements.

57. (Currently Amended) An apparatus comprising a memory for storing program code and at least one processing core capable of executing the program code to cause the apparatus at least to: 
and a second set for minimum radio frequency performance requirements by a device for uplink transmissions in a given radio technology; and 
transmit an indication to the device indicating whether the first set or the second set of requirements can be applied for subsequent uplink transmissions, wherein the first set of radio frequency performance requirements comprises regular performance requirements; and 
wherein the second set of performance requirements are relaxed beyond the regular performance requirements, and wherein the second set of performance requirements being relaxed beyond the regular performance requirements indicates that the regular performance requirements are violated by applying less strict performance requirements.

Reason for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest the following: 
determining, by a device, a first set of minimum radio frequency performance requirements and a second set of minimum radio frequency performance requirements that can be applied for uplink transmissions in a given radio technology and applying, for an uplink transmission, the first set or the second set of minimum radio frequency performance requirements, in which the first set of radio frequency performance requirements comprises regular performance requirements and 
the second set of performance requirements are relaxed beyond the regular performance requirements which is indicative that the regular performance requirements are violated by applying less strict performance requirements, as specified in independent claims 38,50, and 57. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Youn et al. (US Pub. 2017/0298989) discloses a UE requesting information regarding a radio access technology type and minimum signal strength information set for each network [paragraph 0018].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Ryan Kavleski
/R.C.K/Examiner, Art Unit 2412                                                                                                                                                                                                        
/JAMAL JAVAID/Primary Examiner, Art Unit 2412